Citation Nr: 1326348	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  05-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for residuals of a right eye injury with choroidal rupture and iris sphincter tears with mydriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1988 to February 1989 and active duty from April 1989 to January 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Pittsburgh RO.  A transcript of this hearing has been associated with the claims file.  In June 2009 and March 2012, the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand for further development is required as the December 2012 VA examination report does not contain the visual field charts requested in the Board's remand order.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As stated in the March 2012 remand order, at least two, and preferably three, recorded visual field charts must be submitted with the examination report under 38 C.F.R. § 4.76 (2008); see 73 Fed. Reg. 66543 (the new rating criteria for eye disabilities, effective December 10, 2008, do not apply as the Veteran's claim was received prior to that date).  The examiner must also provide sufficient descriptions of the Veteran's disfigurement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Where a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(1)  Request an addendum to the March 2012 VA examination report from the same VA examiner, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested information.  Schedule the Veteran for repeat examination if, and only if, necessary to provide the specific information requested below.

Based on the review of evidence from examination and review of the claims file, including the Veteran's lay statements, the examiner is asked to provide the following information:

(a) The examiner previously found that the Veteran had contraction of a visual field.  Provide the total field of vision for the right eye and describe the extent of the contraction. 

Applicable regulations provide that in all cases, visual field evaluation results must be recorded on a standard field vision chart, and the chart must be included with the examination report. See 38 C.F.R. § 4.76 (2008).  The normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart) are listed in Table III.  38 C.F.R. § 4.76(a).

(b) The examiner previously found that the Veteran's traumatic mydriasis with iris sphincter tears resulted in gross distortion or asymmetry of the right eye.  In order to allow for evaluation of this disfigurement, clearly explain whether the Veteran's traumatic mydriasis with iris sphincter tears is associated with any visible or palpable tissue loss.  For example, a shrunken or atrophic eyeball, by definition, constitutes visible or palpable tissue loss under the relevant rating criteria.  73 Fed. Reg. at 66545.  

(c) Describe the effects of the Veteran's right eye disability on the activities of daily living with consideration of the Veteran's statements regarding the impact of this right eye disability to include his March 2009 report that his eye pain was an 8 out of 10, two to four days per week, lasting anywhere from an hour to a full day.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

(2) Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

(3) Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


